Order entered December 5, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00118-CV

                            RMAX OPERATING, LLC, Appellant

                                                V.

              GAF MATERIALS CORPORATION OF AMERICA, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04125

                                            ORDER
       The record in this case appears incomplete as it is missing the testimony by video

deposition of Jimmy Cobb and does not contain the video exhibit Plaintiff’s Exhibit 325, which

was played for the jury at volume 8, page 228, of the reporter’s record.

       In volume 4, page 7, of the reporter’s record, the videotaped deposition of Jimmy Cobb

was played for the jury outside the presence of the court reporter. On pages 5 to 6 of volume 4,

Michael Lynn, the attorney for the plaintiff Rmax Operating, LLC, agreed to provide the court

reporter with “the transcript and marked portions.” However, the transcription of Jimmy Cobb’s

deposition does not appear to be in the clerk’s record or the reporter’s record. Accordingly, we

ORDER Vielica Dobbins, the official court reporter for the 134th District Court, to either (1) file

a supplemental reporter’s record containing the testimony of Jimmy Cobb or (2) notify this Court
in writing that the parties did not provide the deposition transcript and marked portions. The

supplemental record or written notification shall be filed in this Court by December 15, 2017.

       Additionally, we ORDER Vielica Dobbins, the official court reporter for the 134th

District Court, to file, by December 15, 2017, a supplemental reporter’s record containing

Plaintiff’s Exhibit 325 in a playable format.

       We DIRECT the Clerk of this Court to send a copy of this order to Vielica Dobbins, the

official court reporter for the 134th District Court, and to the Honorable Dale Tillery, Judge of

the 134th District Court.




                                                    /s/     DAVID L. BRIDGES
                                                            PRESIDING JUSTICE